Name: Commission Regulation (EEC) No 3507/82 of 21 December 1982 opening a standing invitation to tender for the export of 150 000 tonnes of barley held by the British intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/ 16 Official Journal of the European Communities 28 . 12. 82 COMMISSION REGULATION (EEC) No 3507/82 of 21 December 1982 opening a standing invitation to tender for the export of 150 000 tonnes of barley held by the British intervention agency open a standing invitation to tender for the export of 1 50 000 tonnes of barley held by it . Article 2 1 . The invitation to tender shall cover a maximum of 1 50 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 1 50 000 tonnes of barley are storied are stated in Annex I to this Regula ­ tion . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas on 25 November 1982 the United Kingdom notified the Commission that it wished to put up for sale for export to third countries 1 50 000 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 12 January 1983 at 1 p.m . (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 25 May 1983 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the British intervention agency. Article 5 HAS ADOPTED THIS REGULATION : The British intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 1 The British intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, Article 6 (&lt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the(J) OJ No L 164, 14 . 6 . 1982, p . 1 .0 OJ No L 281 , 1 . 11 . 1975, p . 49 . (4 OJ No L 202, 9 . 7. 1982, p . 23 . European Communities. 28 . 12. 82 Official Journal of the European Communities No L 368/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 21 December 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX I Place of storage Quantity(tonnes) Northern region 63 431 Midlands and east 75 036 Southern region 11 533 ANNEX II Standing invitation to tender for the export of 150 000 tonnes of barley held by the British intervention agency (Regulation (EEC) No 3507/82) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. -